Citation Nr: 0011915	
Decision Date: 05/05/00    Archive Date: 05/12/00

DOCKET NO.  98-02 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to reimbursement for the cost of unauthorized 
medical expenses incurred in connection with private medical 
treatment received on May 28, 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to December 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 decision of the 
Department of Veterans Affairs (VA) Medical Center in Walla 
Walla, Washington, which determined that the veteran's 
private medical treatment on May 28, 1997, was for a non-
emergent condition.  The claims file was thereafter returned 
to the VA Regional Office (RO) in Portland, Oregon.

The Board notes that the veteran requested a Travel Board 
hearing before a member of the Board in VA Form 1-9, dated in 
December 1997.  In a statement received in June 1998, the 
veteran indicated that instead of a Travel Board hearing, he 
wanted a hearing before the RO Hearing Officer.  In a letter 
from the VA Medical Center in Walla Walla to the veteran, 
dated in November 1999, the veteran was requested to clarify 
whether he wanted a hearing and he was notified that if he 
did not respond within 30 days from the date of the letter, 
it would be assumed that he did not want to proceed with a 
hearing.  The evidence of record shows that the veteran has 
not responded to the November 1999 letter from the VA Medical 
Center in Walla Walla.  Accordingly, the Board finds that the 
veteran has withdrawn his request for a personal hearing and 
the case is now ready for appellate review.


FINDINGS OF FACT

1.  The veteran is service-connected for multiple burn scars 
of the face, head and neck, ankylosis of the five digits of 
the right hand, burn scars of the right hand and arm, and 
burn scars of the left hand and arm.  He has no other 
adjudicated service-connected disabilities.

2.  The veteran was treated in the emergency room of a 
private hospital on May 28, 1997, for abdominal pain and 
peptic ulcer disease was the diagnosis.

3.  There is no competent evidence showing abdominal pain or 
peptic ulcer disease are in any way related to the veteran's 
adjudicated service-connected disabilities.

4.  The medical care rendered on May 28, 1997, was not 
rendered in a medical emergency.


CONCLUSION OF LAW

Payment or reimbursement by the VA for the cost of 
unauthorized medical expenses incurred in connection with the 
veteran's private medical treatment on May 28, 1997, is 
precluded by law.  38 U.S.C.A. §§ 1728, 5107(a) (West 1991); 
38 C.F.R. § 17.120 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the medical care he received on May 
28, 1997, was for an ulcer which was the result of his 
disability.  In addition, he contends that he lives over 200 
miles from a VA clinic and he was in terrible pain when he 
went to the Emergency Room.  The veteran claims that it is 
impossible to drive to the VA Clinic for treatment when his 
ulcer flares up.

The Board notes that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107 (West 1991).  A 
well-grounded claim is a plausible claim, that is, one which 
is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The Board 
finds that sufficient relevant facts have been properly 
developed and that the duty to assist the veteran has been 
met.  38 U.S.C.A. § 5107 (West 1991).

In rating decision of August 1968, service connection was 
granted for multiple burns, severe, face, ears, lips, eyes, 
nose, trunk and extremities, and amputation of the right 
index finger, evaluated as 100 percent disabling from 
December 14, 1967, under Diagnostic Codes 7800-7801-5219.  In 
rating decision of March 1971, the rating was separated and 
the veteran was service connected for multiple burn scars of 
the face, head and neck, evaluated as 80 percent disabling 
from December 14, 1967, under Diagnostic Code 7800; ankylosis 
of five digits of the right (major) hand, evaluated as 60 
percent disabling from December 14, 1967, under Diagnostic 
Code 5216; burn scars of the right hand and arm, evaluated as 
40 percent disabling from December 14, 1967, under Diagnostic 
Code 7801; and burn scars of the left hand and arm, evaluated 
as 20 percent disabling from December 14, 1967, under 
Diagnostic Code 7801.  The bilateral factor was added and the 
combined service-connected disability rating was 100 percent 
from December 14, 1967.  The veteran was also found to be 
entitled to special monthly compensation for loss of use of 
one hand, from December 14, 1967.

Private medical records from the Wallowa Memorial Hospital 
show that the veteran was treated in the Emergency Room on 
May 28, 1997.  It was noted that the veteran had a history of 
non-bleeding ulcers for 30 years.  The veteran presented with 
the complaint of a burning sensation in his stomach which 
made him feel like he was hungry.  The veteran reported that 
it had started that week and had been getting worse each day.  
The veteran took Mylanta the day before and it gave him 
diarrhea.  The physician noted that the veteran was in no 
acute distress (NAD), there was no costovertebral angle 
tenderness (CVAT), and the abdomen had positive bowel sounds 
(BS), it was soft, and nontender.  The diagnosis was peptic 
ulcer disease, relieved with Mylanta/Viscous lidocaine.  It 
was noted that the veteran was to have follow up in two days 
at the Walla Walla VA Hospital.

In a statement dated September 17, 1997, a Fee Physician 
Reviewer looked at the medical evidence and indicated that 
the treatment rendered on May 28, 1997, was not related to 
the veteran's service connected condition and that it was not 
emergent.  In a letter dated in October 1997, the VA Medical 
Center in Walla Walla informed the veteran that his claim for 
medical treatment rendered on May 28, 1997, in the amount of 
$241.45, had been considered and denied because the care was 
for a "not emergent condition."

In order to be entitled to reimbursement or payment of 
unauthorized medical expenses incurred without prior 
authorization from VA, all of the following must be shown:  
(a) The treatment was either: (1) for an adjudicated service-
connected disability; or (2) for non-service-connected 
disabilities associated with and held to be aggravating an 
adjudicated service-connected disability; or (3) for any 
disability of a veteran who has a total disability, permanent 
in nature, resulting for a service-connected disability; or 
(4) for any illness, injury or dental condition in the case 
of a veteran who is participating in a rehabilitation program 
under 38 U.S.C. ch. 31 and who is medically determined to be 
in need of hospital care or  medical services for any of the 
reasons enumerated in 38 C.F.R. § 17.48(j); and (b) the care 
and services not previously authorized were rendered in a 
medical emergency of such a nature that delay would have been 
hazardous to life or health; and (c) that VA or other Federal 
facilities were not feasibly available and an attempt to use 
them beforehand or obtain prior VA authorization for services 
required would not have been reasonable, sound, wise, or 
practicable, or treatment had been or would have been 
refused.  38 U.S.C.A. § 1728; 38 C.F.R. § 17.120 (1999).

A review of the evidence indicates that the medical treatment 
the veteran received on May 28, 1997, at Wallowa Memorial 
Hospital, did not involve a medical emergency.  The treatment 
records note that when the veteran was seen that day, he was 
not in acute distress.  It was also noted that the veteran 
presented with a burning sensation in his stomach which made 
him feel like he was hungry.  The medical records do not show 
that he was in a lot of pain.  

In addition, the evidence contains a statement from a Fee 
Physician Reviewer who apparently reviewed the veteran's 
medical records from the Wallowa Memorial Hospital.  The 
physician determined that the treatment was not related to a 
service-connected condition and was not an emergent 
condition.

In order to be eligible for payment or reimbursement of the 
expenses of medical service not previously authorized, the 
veteran must satisfy all three requirements set forth in 
38 C.F.R. § 17.120(a), (b) and (c).  In this case, the 
criteria provided in section 17.120(b) has not been 
satisfied.  Accordingly, it is not necessary to determine if 
the veteran satisfied the other two criteria.

The Board notes that the veteran's ulcer disease was not a 
service connected disability at the time he received 
unauthorized medical treatment on May 28, 1997, at a private 
hospital.  In addition, the claim for service connection for 
ulcer as secondary to service-connected disabilities was 
denied in rating decision of December 1998.  The evidence of 
record before the Board shows that the veteran has not 
appealed that rating decision.


ORDER

Entitlement to reimbursement of unauthorized private medical 
expenses, incurred on May 28, 1997, at the Wallowa Memorial 
Hospital, in Enterprise, Oregon, is denied.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

